979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James R. PRICE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Sea "B" Coal Company,Respondents.
No. 92-1674.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 27, 1992Decided:  November 18, 1992

On Petition for Review of an Order of the Benefits Review Board.
James R. Price, Petitioner Pro Se.
Patricia May Nece, Cathryn Celeste Helm, Christian P. Barber, United States Department of Labor, Washington, D.C.;  Ramesh Murthy, Penn, Stuart, Eskridge & Jones, Abingdon, Virginia, for Respondents.
Ben.Rev.Bd.
VACATED AND REMANDED.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
James R. Price appeals from a Benefits Review Board (Board) order affirming an administrative law judge's (ALJ) determination that Price was not entitled to benefits pursuant to the Black Lung Act, 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1992).  Appellee Director, Office of Workers' Compensation Programs (Director) has moved for remand, requesting that the Board's order be vacated and that the claim be remanded with instructions that the claim be remanded to the Department of Labor with directions that the claim be paid.  The Director has absolved Sea "B" Coal Company of liability to pay benefits.  Because all parties agree that remand and payment of the claim from the Black Lung Disability Trust Fund is the appropriate action, we vacate the Board's order and grant the Director's motion to remand the claim with instructions that the Board remand the claim to the Department of Labor for such payment.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED, WITH INSTRUCTIONS